J-S91033-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    JEREMY DEVON DICKENS                       :
                                               :
                      Appellant                :   No. 568 MDA 2016

             Appeal from the Judgment of Sentence March 29, 2016
                 In the Court of Common Pleas of Centre County
              Criminal Division at No(s): CP-14-CR-0001465-2015


BEFORE: FORD ELLIOTT, P.J.E., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED FEBRUARY 14, 2017

        This is an appeal from the judgment of sentence entered by the Court

of Common Pleas of Centre County after Appellant Jeremy Devon Dickens

pled guilty to two counts of the possession of a controlled substance/

contraband by an inmate.1 Appellant raises challenges to the arraignment

process and the lower court’s denial of his suppression motion. We affirm.

        On April 2, 2015, Appellant, an inmate residing at the State

Correctional Institute (SCI) at Benner Township, was found in possession of

nineteen individual baggies containing six grams of marijuana as well as four

bags of heroin weighing about 4.06 grams each.               Corrections officers

removed the contraband from Appellant’s cell and placed him in restrictive

____________________________________________


1
    18 Pa.C.S. § 5123(a)(2).


* Former Justice specially assigned to the Superior Court.
J-S91033-16



housing. Pennsylvania State Trooper Jeffrey Ebeck responded to the prison

and initiated an investigation of this matter.       After Trooper Ebeck gave

Appellant his Miranda rights, Appellant made statements incriminating

himself in a drug distribution ring in the prison.

      On June 9, 2015, Appellant was charged with the aforementioned

offenses. Appellant filed three pre-trial motions, seeking the suppression of

statements he made to Trooper Ebeck and physical evidence confiscated

from his prison cell. The trial court held two suppression hearings and on

February 23, 2016, the trial court entered an order denying two of

Appellant’s three suppression motions.

      On March 29, 2016, in a hearing conducted by the Honorable David E.

Grine, Appellant entered a negotiated guilty plea to two counts of possession

of a controlled substance/contraband by an inmate. In his written colloquy,

Appellant repeatedly acknowledged that he understood that, by pleading

guilty, he was waiving the majority of the issues he could challenge on

appeal. Appellant’s written guilty plea colloquy reads in pertinent part:

      [Question 26:] Under the law, you have the right to file certain
      pre-trial motions that might improve your chances of being
      found not guilty. These include the right to file a motion to
      suppress evidence to try to convince the judge that some of the
      evidence against you should not be used at trial. By pleading
      guilty you may give up some of our pre-trial rights. Do you
      understand this?

      [Appellant’s written response]: yes




                                      -2-
J-S91033-16


      [Question 27:] If you have already had a hearing on pre-trial
      motions, by pleading guilty you give up your right to appeal the
      decisions on those motions. Do you understand this?

      [Appellant’s written response]: yes

                                      ***

      [Question 31:] By pleading guilty instead of having a trial, you
      give up almost all of your rights to appeal. Do you understand
      this?

      [Appellant’s written response]: yes

      [Question 32:] After you plead guilty, you can appeal to a higher
      court for only four reasons:

      i.     that you were in the wrong Court – the Court that
             sentenced you did not have jurisdiction over your
             case;
      ii.    that the judge imposed an illegal or improper
             sentence on you;
      iii.   that the attorney who represented you was
             incompetent or ineffective and
      iv.    that you did not know what you were doing when
             you plead guilty, that someone forced you to plead
             guilty, or that your guilty plea was not entered
             knowingly, intelligently, and voluntarily.

      Do you understand that when you plead guilty you can only
      appeal to a higher Court for one or more of the four reasons
      listed above?

      [Appellant’s written response]: yes

Guilty Plea Colloquy, 3/29/16, at 3-4.      After giving Appellant a brief oral

colloquy, the trial court accepted Appellant’s guilty plea.

      The trial court then sentenced Appellant to two concurrent terms of

one to two years’ incarceration to run consecutively with the sentence

Appellant was currently serving.     Once the trial court imposed Appellant’s


                                      -3-
J-S91033-16



sentence, defense counsel petitioned the court to make its suppression order

final, indicating that Appellant wished to appeal it. The following exchange

took place between defense counsel and Judge Grine:

       [Defense counsel:] Your Honor, the other thing that my client
       wanted to ask you, could you make the suppression motion an
       order of the Court so that he could appeal it? That’s up to you.

       [The Court:] Fine. I’ll do it. Suppression’s denied, but I’ll do an
       opinion.

       [Prosecutor:]    I’m not even sure that’s of issue since he
       accepted a plea.

       [Defense counsel:] He asked me.

       [The Court:] That’s fine. It’s almost finished anyway, I’ll finish
       it.

       [Defense counsel:] All right. Thank you, Judge. That’s all we
       ask for.

N.T. Sentencing, 3/29/16, at 11. That same day that Appellant entered his

guilty plea and was sentenced, Judge Grine filed an order and opinion

denying Appellant’s omnibus-pretrial motion. Appellant did not file a post-

sentence motion. On April 7, 2016, Appellant filed a notice of appeal and

complied with the trial court’s direction to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).2


____________________________________________


2
 Although defense counsel filed a 1925(b) statement raising four issues on
appeal, defense counsel also filed a “Statement of Intent to File an Anders/
McClendon brief” with respect to two issues he found frivolous. However,

(Footnote Continued Next Page)


                                           -4-
J-S91033-16



      On    appeal,     Appellant     raises     two   procedural   challenges   to   the

arraignment process and argues that the lower court erred in denying his

suppression motion.        However, it is well-established that “upon entry of a

guilty plea, a defendant waives all claims and defenses other than those

sounding in the jurisdiction of the court, the validity of the plea, and what

has been termed the ‘legality’ of the sentence imposed.” Commonwealth

v. Eisenberg, 626 Pa. 512, 525, 98 A.3d 1268, 1275 (2014). As a result of

Appellant’s guilty plea, we agree with the Commonwealth that Appellant’s

claims on appeal pertaining to his arraignment and the denial of his

suppression motion are waived.

      While Appellant acknowledges this precedent and concedes that all the

arguments he raises on appeal are technically waived by the entry of his

guilty plea, Appellant claims that this Court should overlook this waiver as

Appellant had an honest expectation that he would be able to appeal the

lower court’s denial of his suppression motion.             Appellant points out that

after he pled guilty and was sentenced, Judge Grine agreed to make his
                       _______________________
(Footnote Continued)

counsel would file an Anders brief where after a conscientious review of the
case, counsel finds his case to be wholly frivolous and requests the court’s
permission to withdraw. Commonwealth v. Santiago, 602 Pa. 159, 167–
68, 978 A.2d 349, 354 (2009) (citing Anders v. California, 386 U.S. 738,
744, 87 S. Ct. 1396, 1400 (1967)). However, if the court finds there are non-
frivolous issues, the court will deny the petition and remand for the filing of
an advocate's brief. Commonwealth v. Wrecks, 931 A.2d 717, 721
(Pa.Super. 2007). Counsel did not seek to withdraw or file an Anders brief,
but filed an advocate’s brief.




                                            -5-
J-S91033-16



denial of Appellant’s suppression motion final so that Appellant could

challenge it on appeal.      Moreover, Appellant notes that the trial court

discussed all of Appellant’s claims without finding waiver or noting any

objection to the irregularity of this appeal.

      However, even if we were to overlook Appellant’s waiver of his

suppression issue, Appellant’s argument clearly fails on the merits.

            An appellate court's standard of review in addressing a
      challenge to the denial of a suppression motion is limited to
      determining whether the suppression court's factual findings are
      supported by the record and whether the legal conclusions
      drawn from those facts are correct. Because the Commonwealth
      prevailed before the suppression court, we may consider only
      the evidence of the Commonwealth and so much of the evidence
      for the defense as remains uncontradicted when read in the
      context of the record as a whole. Where the suppression court's
      factual findings are supported by the record, [the appellate court
      is] bound by [those] findings and may reverse only if the court's
      legal conclusions are erroneous. Where the appeal of the
      determination of the suppression court turns on allegations of
      legal error, the suppression court's legal conclusions are not
      binding on an appellate court, whose duty it is to determine if
      the suppression court properly applied the law to the facts. Thus,
      the conclusions of law of the courts below are subject to plenary
      review.

Commonwealth v. Jones, 121 A.3d 524, 526–27 (Pa.Super. 2015)

(citation omitted).

      Appellant claims that his confession to Trooper Ebeck was involuntary

as he was coerced into making the incriminatory statement by the trooper’s

remarks and the presence of several correctional officers in the room. We

review a defendant’s claim that his confession was involuntary based on the

totality of the circumstances.    Commonwealth v. Mitchell, 629 Pa. 572,

                                      -6-
J-S91033-16



591, 105 A.3d 1257, 1268 (2014).       When a defendant alleges that his …

confession was involuntary, the question is not whether the defendant would

have confessed without interrogation, but whether the interrogation was so

manipulative or coercive that it deprived the defendant of his ability to make

a free and unconstrained decision to confess. Commonwealth v. Mitchell,

629 Pa. 572, 591, 105 A.3d 1257, 1268 (2014) (quoting Commonwealth v.

Sepulveda, 618 Pa. 262, 310, 55 A.3d 1108, 1137 (2012)).

      In this case, when Trooper Ebeck arrived to the prison to question

Appellant regarding the drugs found in his cell, Trooper Ebeck immediately

gave Appellant his Miranda rights. Trooper Ebeck informed Appellant that

he did not have to provide any information and was entitled to a lawyer.

Appellant, however, knowingly waived his Miranda rights and indicated that

he wanted to make a statement in the hopes of receiving leniency for the

crimes. Appellant then confessed to his role in a drug distribution ring in the

prison. The interview lasted at most twenty minutes.

      Nonetheless, Appellant specifically argues that Trooper Ebeck coerced

him into confessing by stating that Appellant could not refuse to speak with

him or leave the room. We find that Appellant is mischaracterizing Trooper

Ebeck’s statement informing Appellant that he was obligated to give him

Miranda rights as Appellant’s status as an inmate restricted his ability to be

free to physically leave the interview room.   Moreover, we reject Appellant’s

claim that the mere presence of the corrections officers in the interview

room coerced his confession as this conclusion would render all confessions

                                     -7-
J-S91033-16



made by inmates to be involuntary.     We cannot find that Appellant has

presented evidence that he was subject to “interrogation … so manipulative

or coercive that it deprived [Appellant] of his ability to make a free and

unconstrained decision to confess.” See Mitchell, supra.

     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/2017




                                  -8-